tcmemo_2011_28 united_states tax_court estate of axel o adler deceased anna axina adlerbert administrator petitioner v commissioner of internal revenue respondent docket no filed date benjamin crispin sanchez and martin j tierney for petitioner trent d usitalo and nicholas d doukas for respondent memorandum opinion morrison judge in a notice dated date the respondent the irs determined a deficiency in the federal estate_tax of the estate of axel o adler the estate the estate and the irs agreed to submit this case for decision under rule the parties executed a stipulation of settled issues leaving one issue to be resolved the issue is whether the value of approximately big_number acres of land included in the value of the gross_estate is subject_to fractional-interest discounts we find that it is not background we adopt the stipulation of facts as our findings_of_fact the decedent axel o adler adler died on date at the time of his death adler resided pincite6 oliver road carmel california anna axina adlerbert is the administrator of the estate of axel o adler at the time she filed the petition anna axina adlerbert resided at jarkholmsvarden hovas sweden before date adler owned property on palo colorado road in carmel california that property known as the rancho aguila property consisted of approximately big_number acres at the date of his death on date adler executed a grant deed transferring undivided one-fifth interest sec_2 in the rancho aguila 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code code as in effect for the date of axel o adler's death 2the owner of an undivided_interest does not have a claim on a specific_portion of the property property to his five children--inna maria adler lena kristina bidegard dag ivar adler ruth erikka adlerbert and axel jerker adlerbert--as tenants in common the deed however expressly stated that adler reserved unto himself the full use control income and possession of the rancho aguila property and every part thereof for and during his natural life the transfer was gratuitous adler received no consideration after the transfer adler continued to use the rancho aguila property none of his children resided there nor did the children interfere with his use possession or enjoyment of the property adler paid all expenses associated with the property including taxes upkeep and maintenance adler was not required to--and did not--pay rent to the children adler was not required to--and did not--seek the children's permission to alter or improve the property on date daughter inna executed a quitclaim deed3 transferring her interest back to adler but neither she nor adler recorded the deed adler died on date the parties have stipulated that on that date the fair_market_value 3it is unclear whether daughter inna received consideration for the transfer the quitclaim_deed states that the transfer was for a valuable consideration in the petition the estate claimed that the conveyance was in exchange for the cancellation of daughter inna's debt to adler of big_number swedish kronor in the answer the irs denied this for lack of sufficient knowledge the stipulation of facts does not address whether the transfer was gratuitous or for consideration of a fee simple interest in the entire rancho aguila property was dollar_figure because adler and daughter inna never recorded the quitclaim_deed litigation over her interest occurred during the probate of adler's estate as a result daughter inna executed a grant deed transferring her interest in the rancho aguila property to the estate in date at issue is whether the value to include in the value of the gross_estate is i the undiscounted value of a fee simple interest in the rancho aguila property or ii the value of several fractional interests in the rancho aguila property which must be valued separately with appropriate fractional-interest discounts as explained below we find that no discount is appropriate discussion sec_2001 imposes the estate_tax on the transfer of the taxable_estate of a decedent sec_2051 defines the value of the taxable_estate as the value of the gross_estate minus the estate-tax deductions the value of the gross_estate is determined by including to the extent provided for in sec_2031 through the value at the time of the decedent's death of all property real or personal tangible or intangible wherever situated sec_2031 sec_2033 includes the value of all property to the extent of the interest therein of the decedent at the time of his death in the value of the gross_estate thus sec_2033 includes the value of the decedent's interest in property at the time of death if a decedent owned a life_estate sec_2033 would not include its value in the value of the gross_estate a life_estate has no value at the time of death but if the decedent gratuitously transferred a remainder_interest in property and retained a life_estate the value of the property would be included in the value of the gross_estate by sec_2036 sec_2036 provides the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death-- the possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom 4we use the term life_estate here to refer to only a life_estate measured by the life of the decedent we do not include a life_estate for the life of another in the term life_estate sec_2036 thus includes the value of transferred property in the value of the gross_estate if three condition sec_5 are met i the decedent transferred an interest in the property during life ii the transfer was not a sale and iii the decedent retained possession or enjoyment of the property for life sec_20_2036-1 estate_tax regs see also 124_tc_95 if a decedent gratuitously transferred a remainder_interest in property and retained a life_estate the decedent transferred the property while retaining possession or enjoyment for life and thus sec_2036 would apply the general purpose of sec_2036 is to include the value of property in the value of the gross_estate where the decedent transfers the property during life and the transfer is essentially testamentary in nature 395_us_316 discussing statutory predecessor of sec_2036 a testamentary transfer is a transfer made in a will black's law dictionary 9th ed transfers included under sec_2036 are essentially testamentary in nature because the transferor controls the disposition of the 5see also sec_2036 limiting application of sec_2036 for transfers made before date and for transfers made after date but before date sec_2036 also applies to other situations not relevant here property at death but possesses and enjoys the property during life if sec_2033 or sec_2036 includes the value of property in the value of the gross_estate the amount included is the property's fair_market_value at the time of death or on the alternate_valuation_date if the executor so elects sec_20_2031-1 estate_tax regs fair_market_value in the context of the estate_tax is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts id the standard is an objective standard which determines fair_market_value by neither a forced sale price nor a price in a market other than that in which the type of property is most commonly sold to the public id see also 125_tc_227 discussing fair_market_value the owner of a fractional interest in property7 often lacks the ability to control the property or to sell the interest freely see eg estate of amlie v commissioner t c memo 7a fractional interest in property is also known as an undivided_interest see black's law dictionary 9th ed an undivided_interest is commonly understood to be an interest held under the same title by two or more persons and includes interests held as tenants in common id pincite applying fractional-interest discounts estate of pillsbury v commissioner tcmemo_1992_425 same to reflect the decrease in value the estate claims was caused by the fractional ownership of the rancho aguila property the estate applied minority-interest and marketability discounts a minority-interest discount is due to lack of control a marketability discount is due to lack of liquidity when a person dies holding a fractional interest in property it is often appropriate to discount the value of the interest because the lack of control and the lack of liquidity decrease the property's value whether property should be valued as a whole or as separate fractional interests--with appropriate discounts for split ownership--depends on when the interests are separated if ownership is split during the decedent's lifetime the interest the decedent retained is valued separately if the split occurs only at death the property is valued as a whole-- without a discount for split ownership suppose for example 8on form_706 united_states estate and generation-skipping_transfer_tax return schedule a real_estate the estate reported a one-fifth interest in the rancho aguila property subject_to a marketability discount and a minority- interest discount exhibit 2-j pincite on form_706 schedule g transfers during decedent's life the estate reported four separate one-fifth interests in the rancho aguila property each subject_to a marketability discount and a minority- interest discount id pincite form_706 schedule a lists real_property owned by the decedent including property to which sec_2033 applies form_706 schedule g lists certain inter_vivos transfers including transfers to which sec_2036 applies that an owner of land gives a one-half interest in the land to a child when the owner dies holding the remaining one-half interest that interest should be valued separately from the child's the interests were separated during the owner's life see 680_f2d_1248 9th cir before he died the husband held a one-half community-property interest in land and his wife held the other one-half interest the husband's interest at death was valued separately from the wife's interest on the other hand suppose that an owner of land continued to own the land until death and at his death pursuant to his will the land was transferred to his two children because the owner owned the land at death no discount would be recognized to account for the fact that the land later had multiple owners see 674_f2d_761 9th cir in valuing the assets of an estate the property valued is not the property received and thus no discount is made for the fact that the asset will come to rest in several hands rather than one to do so would invite abuse for these purposes the ownership of the rancho aguila property should be considered to have been split up at adler's death in adler transferred a one-fifth remainder_interest to each of his five children he retained a life_estate in the property thus it was as if adler had retained the entire_interest in the land during his life and transferred the property to his children at death the two transactions are not identical but their similarity led congress to enact sec_2036 which treats the inter_vivos transfer of a remainder_interest with a retained_life_estate as a testamentary transfer of the entire property sec_2036 is significant because it is the code section that primarily includes the value of the property in the value of the gross_estate it is consistent with sec_2036 to value the rancho aguila property as if the children's interests were transferred only at adler's death a property interest transferred to separate owners at death is not valued separately for estate_tax purposes of the cases the estate cites for the idea that we must value multiple interests in the rancho aguila property separately the closest to being on point is 112_tc_26 in estate of mellinger a wife and husband owned a block of stock as community_property id pincite the husband died first and left his interest to a qualified_terminable_interest_property trust for the lifetime 9the estate argues that it is sec 2033--not sec 2036--that includes the value of the one-fifth interest that was transferred from adler to daughter inna in and that daughter inna transferred or attempted to transfer back to adler in even if this is true the other four interests should be considered to have been split from the remaining interest only at adler's death and therefore no discount to the value of the remaining interest should be made to account for separate ownership of the other four interests benefit of his wife id when the wife died she still owned her one-half interest in the stock the value of which was included in the value of her gross_estate under sec_2033 the value of the husband's interest was also included in the value of the gross_estate under sec_2044 we held that the interests must be valued separately and that discounts were appropriate one reason the interests were valued separately was that at no time did the wife possess control or have any power of disposition over the interest held in the trust id pincite unlike the wife in estate of mellinger adler controlled the rancho aguila propertydollar_figure he transferred remainder interests in the property in and he retained a life_estate in the property from until his death in 10in 118_tc_318 we declined to interpret 112_tc_26 to require separate valuation of two interests in property where the decedent controlled both interests in estate of fontana v commissioner supra pincite the estate sought to value two blocks of stock separately the decedent owned one block outright and the other was subject_to the decedent's testamentary general_power_of_appointment the value of both blocks of stock was included in the value of the gross_estate id pincite the value of the stock the decedent owned outright was included under sec_2033 id and the value of the stock that was subject_to the decedent's power_of_appointment was included under sec_2041 id because the decedent in estate of fontana controlled the disposition of the stock that was subject_to the general_power_of_appointment unlike the property in the qualified_terminable_interest_property trust in estate of mellinger we aggregated it with the stock the decedent owned outright for valuation purposes id pincite the parties agree that the value of the entire rancho aguila property is included in the value of the gross_estate the parties stipulated that the fair_market_value of the rancho aguila property on the date adler died was dollar_figure as discussed above we find that no discount is appropriate because adler controlled the disposition of the entire rancho aguila property and to apply a discount in this situation would value the property according to the number of recipients thus the value included in the value of the gross_estate is dollar_figure the rancho aguila property's fair_market_value as of date the date adler died to reflect the foregoing decision will be entered under rule
